CaSe 8-18-76717-|38 DOC 1-2 Filed 10/05/18 Entered 10/05/18 12236:30

UNITED STATES BANKRUPTCY COUR'I`
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

I)EBTOR(S); East End Bus Service LLC CASE N(),;_

 

 

Pursuant to Local Banl<ruptcy Rule 1073~2(b), the debtor (0r any otherpetifioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-l and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cascs: (1) are the same; (ii) arc
spouses or ex-spouses; (iii) are affiliates, as defined in ll U.S.C. § lOl(Z); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

L_.l NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TlME.

l THE FOLLOW[NG RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

l. CASE NO.: 818-76176-845 JUDGE; Honroab|e Louis A. Scarce||a DISTRlCT/DIVIS[ON: E.D.N.Y.
DEBTOR NAME: East End Bus Lines, lnc.
CASE STILL PENDING (Y/N): Y [Ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discha,rgedfawaiting discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): k
REAL PROPERTY LISTED ]N DEBTOR‘S SCHEDULE "A" ("REAL PROPERTY") WHICI-I WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE: W

2. CASE NO.: 818-76177-845 .IU`DGE: Honorab|e Louis A. Scarce||a DISTRICT/DIVISION: E.D.N.Y.
DEBTOR NAME: Montauk Student Transport LLC

CASE STILL PENDING (Y/N): Y [Ifclosed] Date of closing:_

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WH[CH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED lN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF R_ELATED CASE:

(0VER)

Software Copyr|ght (c) 1596-2018 Beat Case. LLC - www.bestcase.com Best Case Bankruptcy

 

 

CaSe 8-18-76717-|38 DOC 1-2 Filed 10/05/18 Entered 10/05/18 12236:30

DISCLOSURE OF RELATED CASES (cont'd)

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
DEBTOR NAME: Nlontauk Transit LLC
CASE STILL PENDING (Y/N): Y [h"closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

4. CASE NO.: 818~76179-845 .TUDGE: Honorab|e Louis A. Scarce|la DISTRICT/DIVISION: E.D.N.‘(.
DEBTOR NAME: Nlontauk Transit Service LLC

CASE STILL PENDING (Y/N): Y [Ifc£osed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refér to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASEZ

NOTE: Pursuant to ll U.S.C. § lO9(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors Such an individual Will be required to file a statement in support of his/her eligibility to iile.

TO BE COMPLETED BY DEBTOR/PETITlONER'S ATTORNEY, AS APPLICABLE:

l am admitted to practice in the Eastern District of New York (YfN): Y

USBC-l'i‘ ` Rcv.B/l lf2.009
Software Copyright (c:] 1996-2018 Besl Case. LLC - www.bestcase.com Best Case Bankruplcy

 

 

CaSe 8-18-76717-|38 DOC 1-2 Filed 10/05/18 Entered 10/05/18 12236:30

DISCLOSURE OF RELATED CASES (cont'd)

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

l certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any tirne, except
as indicated elsewhere on this form.

lsi |Vlarc A. Pergament

Nlarc A. Pergament

Signature of Debtor's Attcmey Signature of Pro Se Debtor/Petitioner
Weinberg, Gross & Pergament LLP

400 Garden City Piaza

Suite 403

gigc;es"??i;!£z§;;;:§gs) 877 2460 Signature of Pro Se Joint DebtorfPetitioner

 

 

 

 

Mailing Address of DebtorfPetitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide ali information required by the E.D.N.Y, LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USBC~l'»' Rev.&i'l 11'2009

Software Copyrighl (c) 1996¢2018 Best Case, LLC - www.bsstcase.com Best Case Bankruptcy

 

 

